Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the RCE and amendments filed on December 28, 2021.
Claims 1, 2, 4-28, 31, and 32 are currently pending.
Claims 1, 23, 26, 31, and 32 have been amended.
Claims 3, 29, and 30 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
Drawings
The drawings, detailing figure 7, were received on February 9, 2022.  These drawings are accepted.  Figure 7 was omitted from the drawings submitted on October 15, 2019 but was included in the provisional application (62/486,650) filed April 18, 2017.

Claim Rejections - 35 USC § 103
The prior art rejection is withdrawn in view of Applicant’s amendments.  See below for details.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered and they are persuasive.  Independent claims 1, 23, and 26 have been amended to include dependent claim 30, which was previously objected to for being allowable.  Claim 30 previously recited “the 

Conclusion
Claims 1, 2, 4-28, 31, and 32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121